Citation Nr: 1502719	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating for post operative (PO) residuals of a lumbosacral laminectomy, due to a herniated nucleus pulposus (HNP) in excess of 10 percent from June 22, 2006, to June 10, 2012, and in excess of 20 percent since August 1, 2012. 

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity from June 22, 2006.

3.  Entitlement to an initial compensable rating for patellofemoral syndrome (PFS) of the left knee from June 22, 2006, and in excess of 10 percent since August 8, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to November 1992 and from September 2001 to January 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for PO residuals of a lumbosacral laminectomy, due to HNP, which was assigned an initial 10 percent rating; and granted service connection for PFS of the left knee, which was assigned an initial noncompensable rating; all effective June 22, 2006 (date of receipt of claim). 

During this appeal, in August 2006, the Veteran clarified that he was not claiming service connection for any disability due to exposure to asbestos and that he was withdrawing his claim for service connection for disability due to in-service radiation exposure. 

The August 2007 rating decision also granted service connection for residuals of an injury of the left 4th finger, which was assigned an initial noncompensable rating.  This issue was addressed in the April 2009 Statement of the Case (SOC).  However, in the May 2009 Substantive Appeal (VA Form 9), the Veteran specifically limited his appeal to the issues listed on the title page.  See May 2009 VA Form 9, Box 9B.  Consequently, an appeal has not been perfected as to this matter. 

A February 2011 RO rating decision granted service connection for a surgical scar and for radiculopathy of the right lower extremity, both due to the service-connected lumbosacral laminectomy for HNP, and each was assigned an initial noncompensable disability rating.  At the Travel Board hearing, it was clarified that the appeal included the matter of entitlement to a compensable rating for radiculopathy of the right lower extremity, due to the service-connected lumbosacral laminectomy for HNP.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (instructing the rater to separately rate any associated objective abnormalities under the appropriate diagnostic code). 

The Veteran testified at a hearing at the RO in Houston, Texas, before the undersigned Acting Veterans Law Judge in August 2011.  A transcript of that hearing is on file. 

The Board remanded this case in June 2012.  In that remand it was noted that in the May 2009 Substantive Appeal (VA Form 9), the Veteran made reference to his service-connected disabilities contributing to his being obese and to his having developed hypertension and erectile dysfunction, but it was not clear whether he was claiming service connection for these disorders.  Thus, those matters were referred to the RO for clarification.  The VA Appeals Management Center (AMC) drew the attention of the RO to these matters in December 2012, and in a July 2013 deferred rating decision it was noted that these matters had been addressed in a July 2009 letter to the Veteran, but he had not responded and no formal claim for these matters had been received. 

Following the remand, a December 2012 rating decision increased the initial 10 percent rating for PO residuals of a lumbosacral laminectomy, due to HNP, to 20 percent; and the noncompensable initial ratings for right lower extremity radiculopathy and for PFS of the left knee were each increased to 10 percent, all effective August 8, 2012 (date of VA examination). 

In pertinent part, a July 2013 rating decision granted a temporary total rating of 100 percent based on surgical or other treatment necessitating convalescence from June 11, 2012, and a 20 percent scheduler rating was resumed effective from August 1, 2012.  

In February 2014, the Board remanded the claims on appeal for initial consideration of evidence submitted by the Veteran by the Agency of Original Jurisdiction (AOJ), as the AOJ had not considered such evidence in the first instance.

An August 2014 rating decision increased the initial, noncompensable rating for radiculopathy of the right lower extremity (characterized by the RO as paralysis, sciatic nerve, and noted as previously evaluated as right L5 radiculopathy) to 10 percent, effective June 22, 2006, thus granting an earlier effective date for the initial 10 percent rating for that disability.

As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the issues have been characterized as shown on the first page of this decision. 

The issue of service connection for arthritis of the left knee has been raised by the record in a November 2013 statement and supplemental claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in the Virtual VA claims file reveals that they are either duplicative of the evidence in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Preliminarily, the Board finds that the AOJ substantially complied with the directives of the February 2014 remand.  Nevertheless, the Board finds remand is warranted for the reasons below.

Relevant to the Veteran's claims for higher ratings, the Court has held that, where the record does not adequately reveal the current state of a claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The record reflects that the Veteran was most recently afforded VA examinations in August 2012 and July 2013 to determine the nature and severity of his service-connected low back disorder, radiculopathy of the right lower extremity, and left knee disability.  Subsequent rating decisions have resulted in increased ratings to these disabilities.  Moreover, in accordance with the Board's February 2014 remand, the AOJ considered evidence it had not previously and issued a supplemental statement of the case in August 2014.

However, together with an October 2014 statement, the Veteran submitted additional medical evidence, explaining that he had previously submitted such evidence concerning his lower back and left knee in November 2013, but later received notice from VA that such evidence had not been received.  This newly received evidence, which has not been reviewed by the AOJ, reveals that the Veteran underwent apparently extensive surgery of his lower back on August 23, 2013.  Additionally, a newly received September 2013 letter from the Veteran's physician shows that following the lower back surgery, the Veteran had developed pain around the left knee, which caused him to visit the emergency room and for which he was treated with an injection of Toradol as an anti-inflammatory and prescribed a brace.  Such evidence suggests that the Veteran's low back disorder, radiculopathy of the right lower extremity, and left knee disability may have worsened since the provision of the last July 2013 VA examinations for these disabilities.

In light of the evidence of possible worsening his low back disorder, radiculopathy of the right lower extremity, and left knee disability, the Board finds that a remand is required to determine the Veteran's current level of impairment with regard to such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, while on remand, the Veteran should again be given an opportunity to identify any healthcare provider who treated him for his lumbar spine, radiculopathy of the right lower extremity, and left knee.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his lumbar spine, radiculopathy of the right lower extremity, and left knee.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims files.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for appropriate VA examination(s) for the purpose of determining the nature and severity of his service-connected low back disorder, radiculopathy of the right lower extremity, and left knee disability.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder (paper and electronic), to include a copy of this REMAND must be provided to the examiner for review.

Following examination and review of the claims folder, the examiner(s) is requested to provide the following findings:

   (a) describe all orthopedic manifestations of service-connected thoracolumbar spine disability which includes opinion as to the extent, if any, of functional loss of use of the thoracolumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; 

   (b) describe all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner should evaluate the impairment related to service-connected right lower extremity radiculopathy and describe whether such impairment is considered slight, moderate, moderately severe or severe in degree;

   (c) provide the Veteran's range of motion findings in extension and flexion of the left knee;

   (d) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the left knee joint?  If feasible the examiner should portray any additional functional limitation of the left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; and

   (e) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the left knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree.

The examiner(s) must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report(s).

3.  Then readjudicate the claims in light of the additional evidence obtained since the last Supplemental Statement of the Case (SSOC) was issued in August 2014.  If the benefits sought are not granted to the Veteran's satisfaction, send the Veteran and his representative an SSOC and give them time an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

